         Case 2:18-cv-03723-JDW Document 55 Filed 05/26/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAMES EVERETT SHELTON,

               Plaintiff                          Case No. 2:18-cv-03723-JDW

        v.

 FCS CAPITAL LLC, et al.,

               Defendants


                                           ORDER

       AND NOW, this 26th day of May, 2020, upon consideration of the Renewed Motion to

Compel Post-Judgment Discovery Responses (ECF No. 54), it appearing that Plaintiff has received

no response to his post-judgment discovery, it is ORDERED that, pursuant to Local R. Civ. P.

26(g), the Renewed Motion to Compel Post-Judgment Discovery Responses (ECF No. 54) is

GRANTED.

       It is FURTHER ORDERED that Defendants shall respond, without objection, to the

Interrogatories attached as Exhibit B to the Motion (ECF No. 54-2) and the Requests for

Production attached as Exhibit C to the Motion (ECF No. 54-3) on or before June 1, 2020.

                                                   BY THE COURT:


                                                   /s/ Joshua D. Wolson
                                                   JOSHUA D. WOLSON, J.
